DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding the objections to the drawings and specification as well as the 112, 2nd rejections, applicant’s amendments and related arguments have overcome these objections/rejections and they are hereby withdrawn.  However, applicant’s newly amended limitations have created new 112, 2nd issues; see below for details. 
Applicant’s arguments with respect the prior art rejections of Boudreaux have been fully considered but are not persuasive. Applicant’s arguments merely state that Boudreaux fails to teach the amended limitations without any sort of explanation as to why applicant believes that to be true. First, as detailed below, the claims are indefinite which potentially leads to a broader scope/interpretation than what applicant was intending; see 112, 2nd below for details.  Second, while it’s possible that applicant’s intent behind reciting “effective to inactivate microorganisms on a surface of the catheter shaft” was meant to be interpreted as an exterior/outer surface, this is decidedly not claimed.  Therefore, the claimed surface encompasses an interior/inner wall/surface and Boudreaux explicitly teaches sterilizing the interior of the catheter, i.e. internal catheter wall; Background, Col 3, lines 43-46 and Col 6, lines 1-31.  Third, even if the claims required that the quantity of light is effective to kill microorganisms on the outer/exterior surface (which it does not), the examiner contends that such a feature is taught by Boudreaux, as well.  Specifically the references teaches “in one embodiment, catheter 101 can also be made out of UV transparent plastic, such as cellophane or plastics used to make a UV-transparent cuvette for UV spectrophotometer technology. When such a catheter is used, the UV radiation can possibly be emitted outward beyond a catheter tip 110, for example, through catheter's wall 107, thus, UV radiation can reach a broader infection area surrounding the catheter in a patient's body.”  The examiner contends that to sterilize an area, i.e. tissue/body, surrounding the catheter with light that is transmitted through the wall 107 it must be effective to also kill light on the exterior surface of the catheter itself. Specifically, in order to be effective in killing microorganisms that are further away, i.e. in tissue/body, the light would also have to be effective for killing microorganisms on the exterior surface, specifically as the light passes through the wall to reach the body/tissue.  Therefore, applicant’s amendments are not considered persuasive, and the examiner is substantially maintaining the previous rejections with updated claim mapping to address the newly added limitations. 
Regarding applicant’s amendments to claim 46 which attempts to make this claim “dependent” on claim 1 (which has been cancelled… the examiner is assuming this was intended to be 32 or 40).  The examiner contends that for fee purposes this may be considered a dependent claim, but for examination purposes this is still considered an independent method claim with the recitation of claim 1 being interpreted merely as short-hand, i.e.so applicant does not have to repeat the specifics of the device (which are already recited in the device claim) in the method claim.  The examiner notes, that claim 46 remains restricted from the device claims (32-45) for the same reasons previously explained in the restriction requirement.  In particular, adding the specifics of the device into the method do not preclude the device from being used in a material different method, e.g. the device still does not have to be inserted into the body. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 32] The limitation “wherein upon activation in the hub the light emitting component is configured to…” is considered indefinite.  First, it’s unclear what is intended to be activated.  Seemingly this claim limitation is meant to imply activation of a light source/generator, however it is emphasized that while the “light emitting component” can be a light source, it can also be a light guide (Pars 0036 and 0045 of applicant’s specification) or a combination of the two.  So if this claim is referring to activation of the light emitting component, which it seemingly is, it’s unclear if/how a light guide, i.e. optical fiber, can be activated.  Specifically, no light source is explicitly claimed/required, as the light emitting component isn’t necessarily a light source.  
Furthermore, in the situation where the light emitting component is an optical fiber, it’s unclear how this limitation further limits the structure of the fiber.  Specifically, an optical fiber is configured to transmit any amount of light of any wavelength, with the light parameters (intensity, wavelength, etc.) being determined by the light source attached to the distal end of the fiber (which in this instance is not recited/required by the claims).  In particular, any/all fibers can transmit any type of light or any quantity of light.  So this limitation seemingly doesn’t serve to further limit the structure of an optical fiber, so long as the fiber can be inserted into the shaft. 
Furthermore, even if the light component has to be a light source (which it clearly does not), it’s unclear if the “upon activation in the hub” requires that the light source be actively located/positioned in the hub when activation occurs or if this is merely intended use.  Could the light component be activated somewhere else and still read on this claim?
[Claim 40] The limitation “wherein upon activation the light emitting component is configured to…” is indefinite for similar reasons as claim 32.  While this claim specifically recites the light emitting component is configured to be disposed in the port (which obviates some of the issues of claim 32), it’s still not clear how a light guide, i.e. optical fiber, can be “activated”.  Therefore, since the scope of a light emitting component is broad enough to encompass a light guide, it’s unclear if/how this limitation serves to further limit a light guide. See explanation for claim 32 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32, 34, 35, 38-40, 42, 44 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,461,569 to Boudreaux.
[Claims 32 and 40] Boudreaux discloses a catheter (100, Figs. 1A-1 and 1A-2) comprising: 
a hub (104), the hub comprising a hub lumen (lumen 106 located within the hub) and a port coupled to the hub lumen (proximal end of the hub where the fiber 109 is initially inserted into catheter 101); 
a shaft (catheter wall 107) projecting from the hub, the shaft formed of a light-transmitting material (“UV transparent plastic”; Col 3, lines 10-17; See also Col 2, lines 54-65) and comprising a lumen (106 located within catheter wall 107) in fluid communication with the hub lumen and configured to facilitate fluid flow via the hub (“Catheter 101 is typically used for injecting fluid into veins, arteries or tissues from a patient either for a short duration of time or for a long-term duration”; the lumen of the hub is fluid communication with the lumen of the shaft and configured to facilitate fluid flow via the hub, as it’s the same lumen 106, in the same/similar way applicant’s lumens are in fluid communication and facilitate fluid flow; 
and a light emitting component configured to be disposed in the port (fiber 103/109, including connected light source 102; “The fiber optic cable in one embodiment can easily be inserted when sterilization is needed and simply removed when completed without modification to existing catheter connections and components” Abstract.  Therefore, clearly the optical fiber is configured to be positioned/inserted/advanced so that it’s disposed in the port), wherein upon activation in the hub the light emitting component is configured to transmit a quantity of light that is effective to inactivate microorganisms on a surface of the catheter (the entire point of Boudreaux is to disinfect the interior of the catheter, i.e. internal wall.  Furthermore, Boudreaux teaches “In one embodiment, catheter 101 can also be made out of UV transparent plastic, such as cellophane or plastics used to make a UV-transparent cuvette for UV spectrophotometer technology. When such a catheter is used, the UV radiation can possibly be emitted outward beyond a catheter tip 110, for example, through catheter's wall 107, thus, UV radiation can reach a broader infection area surrounding the catheter in a patient's body.” Lastly, it’s unclear how this structurally limits the light emitting component, i.e. optical fiber, see 112, 2nd.  See Background, Col 3, lines 10-17, Col 3, lines 43-46 and Col 6, lines 1-31).
 [Claims 34, 35 and 42]  As discussed above, the light emitting component taught by Boudreaux is an optical fiber (103/109), interpreted as a light guide, connected to and including a light source (102).  The fiber is configured to transmit light from the light source into the shaft; See Col 2, line 66 to Col 3, line 45. 
[Claims 38 and 44] Boudreaux discloses the use of polypropylene (Col 2, lines 62-65) which is by definition a thermoplastic material
[Claims 39 and 45]  Boudreaux discloses that the UV transparent plastic allows the light from the light emitting component to be emitted outwardly through catheter’s wall (Col 3, lines 10-16).  In addition, this emission can occur along the fiber’s length (Col 3, lines 36-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 33 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,461,569 to Boudreaux.
[Claims 33 and 41] Regarding the embodiments shown in Figs. 1A-1 and 1A-2, Boudreaux fails to explicitly teach an optical coupler in these embodiments.  However, in a different embodiment (Figs. 3, 3B and 3C) Boudreaux discloses an optical coupler (security attachment 304, e.g. “luer connection, lock or valve”) for coupling the optical fiber to the hub/port (Col 4, line 60 to Col 5, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the catheter taught in Figs. 1A-1 and 1A-2 to include the optical coupler (304) shown in the embodiment of Figs. 3, 3B and 3C, as this is a commonly known and used connection device to couple an optical fiber to a catheter hub/port. 

Claims 36, 37 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreaux as applied to claims 32 and 40 above, and further in view of US 2001/0047195 to Crossley.
Boudreaux is discussed above, but fails to explicitly disclose a photosensitizer.  However, in the same field of endeavor, Crossley discloses “A photosensitizer together with complementary light energy are used to prevent the development of infection associated with an indwelling medical catheter or device… The catheter or device also incorporates at least one photosensitizer which releases a toxic substance when activated by the light energy which destroys bacteria on or around the catheter or device.” (Abstract).  Crossley specifically teaches the use of photosensitizer dyes (Par 0016).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the catheter system taught by Boudreaux with the photosensitizer taught by Crossley as the combination of light and photosensitizers is known to prevent the development of infection, i.e. destroy bacteria, associated with catheters, which is the same goal disclosed in Boudreaux. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792